EXHIBIT 10.1


 
 
 
SIGMA DESIGNS, INC.
 
2009 STOCK INCENTIVE PLAN
 
(Adopted by the Board of Directors on June 9, 2009)
 
 
 
 
 
 
 
 
 
 
 
SIGMA DESIGNS, INC.
2009 STOCK INCENTIVE PLAN


--------------------------------------------------------------------------------


 
Table of Contents
 
Page
 
SECTION 1.
ESTABLISHMENT AND PURPOSE.
1
SECTION 2.
DEFINITIONS.
1
(a)
“Affiliate”
1
(b)
“Award”
1
(c)
“Board of Directors”
1
(d)
“Change in Control”
1
(e)
“Code”
2
(f)
“Committee”
2
(g)
“Company”
2
(h)
“Consultant”
2
(i)
“Employee”
3
(j)
“Exchange Act”
3
(k)
“Exercise Price”
3
(l)
“Fair Market Value”
3
(m)
“ISO”
3
(n)
“Nonstatutory Option” or “NSO”
3
(o)
“Offeree”
3
(p)
“Option”
4
(q)
“Optionee”
4
(r)
“Outside Director”
4
(s)
“Parent”
4
(t)
“Participant”
4
(u)
“Plan”
4
(v)
“Purchase Price”
4
(w)
“Restricted Share”
4
(x)
“Restricted Share Agreement”
4
(y)
“Service”
4
(z)
“Share”
4
(aa)
“Stock”
4
(bb)
“Stock Option Agreement”
4
(cc)
“Stock Unit”
5
(dd)
“Stock Unit Agreement”
5
(ee)
“Subsidiary”
5
(ff)
“Total and Permanent Disability”
5

 
SIGMA DESIGNS, INC.
2009 STOCK INCENTIVE PLAN

-i-

--------------------------------------------------------------------------------


SECTION 3.
ADMINISTRATION.
5
(a)
Committee Composition
5
(b)
Committee for Non-Officer Grants
5
(c)
Committee Procedures
5
(d)
Committee Responsibilities
5
SECTION 4.
ELIGIBILITY.
7
(a)
General Rule
7
(b)
Automatic Grants to Outside Directors
7
(c)
Ten-Percent Shareholders
8
(d)
Attribution Rules
8
(e)
Outstanding Stock
8
SECTION 5.
STOCK SUBJECT TO PLAN.
8
(a)
Basic Limitation
8
(b)
Award Limitation
8
(c)
Additional Shares
9
SECTION 6.
RESTRICTED SHARES.
9
(a)
Restricted Stock Agreement
9
(b)
Payment for Awards
9
(c)
Vesting
9
(d)
Voting and Dividend Rights
9
(e)
Restrictions on Transfer of Shares
9
SECTION 7.
TERMS AND CONDITIONS OF OPTIONS.
9
(a)
Stock Option Agreement
10
(b)
Number of Shares
10
(c)
Exercise Price
10
(d)
Withholding Taxes
10
(e)
Exercisability and Term
10
(f)
Exercise of Options
10
(g)
Effect of Change in Control
10
(h)
No Rights as a Shareholder
11
(i)
Modification, Extension and Renewal of Options
11
(j)
Restrictions on Transfer of Shares
11
(k)
Buyout Provisions
11
SECTION 8.
PAYMENT FOR SHARES.
11
(a)
General Rule
11
(b)
Surrender of Stock
11

 
SIGMA DESIGNS, INC.
2009 STOCK INCENTIVE PLAN

-ii-

--------------------------------------------------------------------------------


(c)
Services Rendered
12
(d)
Cashless Exercise
12
(e)
Exercise/Pledge
12
(f)
Promissory Note
12
(g)
Other Forms of Payment
12
(h)
Limitations under Applicable Law
12
SECTION 9.
STOCK UNITS.
12
(a)
Stock Unit Agreement
12
(b)
Payment for Awards
12
(c)
Vesting Conditions
12
(d)
Voting and Dividend Rights
13
(e)
Form and Time of Settlement of Stock Units
13
(f)
Death of Recipient
13
(g)
Creditors’ Rights
13
SECTION 10.
ADJUSTMENT OF SHARES.
13
(a)
Adjustments
13
(b)
Dissolution or Liquidation
14
(c)
Reorganizations
14
(d)
Reservation of Rights
14
SECTION 11.
DEFERRAL OF AWARDS.
15
(a)
Committee Powers
15
(b)
General Rules
15
SECTION 12.
AWARDS UNDER OTHER PLANS.
15
SECTION 13.
PAYMENT OF DIRECTOR’S FEES IN SECURITIES.
15
(a)
Effective Date
16
(b)
Elections to Receive NSOs, Restricted Shares or Stock Units
16
(c)
Number and Terms of NSOs, Restricted Shares or Stock Units
16
SECTION 14.
LEGAL AND REGULATORY REQUIREMENTS.
16
SECTION 15.
WITHHOLDING TAXES.
16
(a)
General
16
(b)
Share Withholding
16
SECTION 16.
OTHER PROVISIONS APPLICABLE TO AWARDS.
17
(a)
Transferability
17
(b)
Qualifying Performance Criteria
17
SECTION 17.
NO EMPLOYMENT RIGHTS.
17

 
SIGMA DESIGNS, INC.
2009 STOCK INCENTIVE PLAN

-iii-

--------------------------------------------------------------------------------


SECTION 18.
DURATION AND AMENDMENTS.
18
(a)
Term of the Plan
18
(b)
Right to Amend or Terminate the Plan
18
(c)
Effect of Termination
18
SECTION 19.
EXECUTION.
19

 
 
SIGMA DESIGNS, INC.
2009 STOCK INCENTIVE PLAN

-iv-

--------------------------------------------------------------------------------


SIGMA DESIGNS, INC.
 
2009 STOCK INCENTIVE PLAN
 
SECTION 1.
ESTABLISHMENT AND PURPOSE.

 
The Plan was adopted by the Board of Directors on June 9, 2009, subject to and
effective upon approval by the Company’s shareholders on July 30, 2009 (the
“Effective Date”). The purpose of the Plan is to promote the long-term success
of the Company and the creation of shareholder value by (a) encouraging
Employees, Outside Directors and Consultants to focus on critical long-range
objectives, (b) encouraging the attraction and retention of Employees, Outside
Directors and Consultants with exceptional qualifications and (c) linking
Employees, Outside Directors and Consultants directly to shareholder interests
through increased stock ownership. The Plan seeks to achieve this purpose by
providing for Awards in the form of restricted shares, stock units or options
(which may constitute incentive stock options or nonstatutory stock options).
 
SECTION 2.
DEFINITIONS.

 
(a)           “Affiliate” shall mean any entity other than a Subsidiary, if the
Company and/or one or more Subsidiaries own not less than 50% of such entity.
 
(b)           “Award” shall mean any award of an Option, a Restricted Share or a
Stock Unit under the Plan.
 
(c)           “Board of Directors” shall mean the Board of Directors of the
Company, as constituted from time to time.
 
(d)           “Change in Control” shall mean the occurrence of any of the
following events:
 
(i)           A change in the composition of the Board of Directors occurs, as a
result of which fewer than one-half of the incumbent directors are directors who
either:
 
(A)           Had been directors of the Company on the “look-back date” (as
defined below) (the “original directors”); or
 
(B)           Were elected, or nominated for election, to the Board of Directors
with the affirmative votes of at least a majority of the aggregate of the
original directors who were still in office at the time of the election or
nomination and the directors whose election or nomination was previously so
approved (the “continuing directors”); or
 
(ii)           Any “person” (as defined below) who by the acquisition or
aggregation of securities, is or becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing 50% or more of the combined voting power of the Company’s
then outstanding securities ordinarily (and apart from rights accruing under
special circumstances) having the right to vote at elections of directors (the
“Base Capital Stock”); except that any change in the relative beneficial
ownership of the Company’s securities by any person resulting solely from a
reduction in the aggregate number of outstanding shares of Base Capital Stock,
and any decrease thereafter in such person’s ownership of securities, shall be
disregarded until such person increases in any manner, directly or indirectly,
such person’s beneficial ownership of any securities of the Company; or
 
SIGMA DESIGNS, INC.
2009 STOCK INCENTIVE PLAN

-1-

--------------------------------------------------------------------------------


(iii)           The consummation of a merger or consolidation of the Company
with or into another entity or any other corporate reorganization, if persons
who were not shareholders of the Company immediately prior to such merger,
consolidation or other reorganization own immediately after such merger,
consolidation or other reorganization 50% or more of the voting power of the
outstanding securities of each of (A) the continuing or surviving entity and (B)
any direct or indirect parent corporation of such continuing or surviving
entity; or
 
(iv)           The sale, transfer or other disposition of all or substantially
all of the Company’s assets.
 
For purposes of subsection (d)(i) above, the term “look-back” date shall mean
the later of (1) the Effective Date or (2) the date 24 months prior to the date
of the event that may constitute a Change in Control.
 
For purposes of subsection (d)(ii)) above, the term “person” shall have the same
meaning as when used in Sections 13(d) and 14(d) of the Exchange Act but shall
exclude (1) a trustee or other fiduciary holding securities under an employee
benefit plan maintained by the Company or a Parent or Subsidiary and (2) a
corporation owned directly or indirectly by the shareholders of the Company in
substantially the same proportions as their ownership of the Stock.
 
Any other provision of this Section 2(d) notwithstanding, a transaction shall
not constitute a Change in Control if its sole purpose is to change the state of
the Company’s incorporation or to create a holding company that will be owned in
substantially the same proportions by the persons who held the Company’s
securities immediately before such transaction, and a Change in Control shall
not be deemed to occur if the Company files a registration statement with the
United States Securities and Exchange Commission for the offering of Stock to
the public.
 
(e)           “Code” shall mean the Internal Revenue Code of 1986, as amended.
 
(f)           “Committee” shall mean the Committee as designated by the Board of
Directors, which is authorized to administer the Plan, as described in Section 3
hereof.  Within the limitations of the Plan, any references to the Committee
shall also include the Board and such committee or committees appointed pursuant
to Section 3(b).
 
(g)           “Company” shall mean Sigma Designs, Inc., a California
corporation.
 
(h)           “Consultant” shall mean a consultant or advisor who provides bona
fide services to the Company, a Parent, a Subsidiary or an Affiliate as an
independent contractor (not including service as a member of the Board of
Directors) or a member of the board of directors of a Parent or a Subsidiary, in
each case who is not an Employee.
 
SIGMA DESIGNS, INC.
2009 STOCK INCENTIVE PLAN

-2-

--------------------------------------------------------------------------------


(i)           “Employee” shall mean any individual who is a common-law employee
of the Company, a Parent, a Subsidiary or an Affiliate.
 
(j)           “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.
 
(k)           “Exercise Price” shall mean, in the case of an Option, the amount
for which one Share may be purchased upon exercise of such Option, as specified
in the applicable Stock Option Agreement.
 
(l)           “Fair Market Value” with respect to a Share, shall mean the market
price of one Share, determined by the Committee as follows:
 
(i)           If the Stock was traded over-the-counter on the date in question,
then the Fair Market Value shall be equal to the last transaction price quoted
for such date by the OTC Bulletin Board or, if not so quoted, shall be equal to
the mean between the last reported representative bid and asked prices quoted
for such date by the principal automated inter-dealer quotation system on which
the Stock is quoted or, if the Stock is not quoted on any such system, by the
Pink OTC Market Inc.;
 
(ii)           If the Stock was traded on The NASDAQ Stock Market, then the Fair
Market Value shall be equal to the last reported sale price quoted for such date
by The NASDAQ Stock Market LLC;
 
(iii)           If the Stock was traded on a United States stock exchange other
than The NASDAQ Stock Market on the date in question, then the Fair Market Value
shall be equal to the closing price reported for such date by the applicable
composite-transactions report; and
 
(iv)           If none of the foregoing provisions is applicable, then the Fair
Market Value shall be determined by the Committee in good faith on such basis as
it deems appropriate.
 
In all cases, the determination of Fair Market Value by the Committee shall be
conclusive and binding on all persons.
 
(m)           “ISO” shall mean an employee incentive stock option described in
Section 422 of the Code.
 
(n)           “Nonstatutory Option” or “NSO” shall mean an employee stock option
that is not an ISO.
 
(o)           “Offeree” shall mean an individual to whom the Committee has
offered the right to acquire Shares under the Plan (other than upon exercise of
an Option).
 
SIGMA DESIGNS, INC.
2009 STOCK INCENTIVE PLAN

-3-

--------------------------------------------------------------------------------


(p)           “Option” shall mean an ISO or Nonstatutory Option granted under
the Plan and entitling the holder to purchase Shares.
 
(q)           “Optionee” shall mean an individual or estate who holds an Option.
 
(r)           “Outside Director” shall mean a member of the Board of Directors
who is not a common-law employee of the Company, a Parent or a Subsidiary.
 
(s)           “Parent” shall mean any corporation (other than the Company) in an
unbroken chain of corporations ending with the Company, if each of the
corporations other than the Company owns stock possessing 50% or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain. A corporation that attains the status of a Parent on
a date after the adoption of the Plan shall be a Parent commencing as of such
date.
 
(t)           “Participant” shall mean an individual or estate who holds an
Award.
 
(u)           “Plan” shall mean this 2009 Stock Incentive Plan of Sigma Designs,
Inc., as amended from time to time.
 
(v)           “Purchase Price” shall mean the consideration for which one Share
may be acquired under the Plan (other than upon exercise of an Option), as
specified by the Committee.
 
(w)           “Restricted Share” shall mean a Share awarded under the Plan.
 
(x)           “Restricted Share Agreement” shall mean the agreement between the
Company and the recipient of a Restricted Share which contains the terms,
conditions and restrictions pertaining to such Restricted Shares.
 
(y)           “Service” shall mean service as an Employee, Consultant or Outside
Director, subject to such further limitations as may be set forth in the Plan or
the applicable Stock Option Agreement, Restricted Share Agreement or Stock Unit
Agreement.  Service does not terminate when an Employee goes on a bona fide
leave of absence, that was approved by the Company in writing, if the terms of
the leave provide for continued Service crediting, or when continued Service
crediting is required by applicable law.  However, for purposes of determining
whether an Option is entitled to ISO status, an Employee’s employment will be
treated as terminating 90 days after such Employee went on leave, unless such
Employee’s right to return to active work is guaranteed by law or by a contract.
Service terminates in any event when the approved leave ends, unless such
Employee immediately returns to active work.  The Company determines which
leaves of absence count toward Service, and when Service terminates for all
purposes under the Plan.
 
(z)           “Share” shall mean one share of Stock, as adjusted in accordance
with Section 8 (if applicable).
 
(aa)        “Stock” shall mean the Common Stock of the Company.
 
(bb)        “Stock Option Agreement” shall mean the agreement between the
Company and an Optionee that contains the terms, conditions and restrictions
pertaining to such Option.
 
SIGMA DESIGNS, INC.
2009 STOCK INCENTIVE PLAN

-4-

--------------------------------------------------------------------------------


(cc)         “Stock Unit” shall mean a bookkeeping entry representing the
Company’s obligation to deliver one Share (or distribute cash) on a future date
in accordance with the provisions of a Stock Unit Agreement.
 
(dd)         “Stock Unit Agreement” shall mean the agreement between the Company
and the recipient of a Stock Unit which contains the terms, conditions and
restrictions pertaining to such Stock Unit.
 
(ee)          “Subsidiary” shall mean any corporation, if the Company and/or one
or more other Subsidiaries own not less than 50% of the total combined voting
power of all classes of outstanding stock of such corporation. A corporation
that attains the status of a Subsidiary on a date after the adoption of the Plan
shall be considered a Subsidiary commencing as of such date.
 
(ff)           “Total and Permanent Disability” shall mean any permanent and
total disability as defined by section 22(e)(3) of the  Code.
 
SECTION 3.
ADMINISTRATION.

 
(a)           Committee Composition. The Plan shall be administered by the Board
or a Committee appointed by the Board. The Committee shall consist of two or
more directors of the Company. In addition, to the extent required by the Board,
the composition of the Committee shall satisfy (i) such requirements as the
Securities and Exchange Commission may establish for administrators acting under
plans intended to qualify for exemption under Rule 16b-3 (or its successor)
under the Exchange Act; and (ii) such requirements as the Internal Revenue
Service may establish for outside directors acting under plans intended to
qualify for exemption under Section 162(m)(4)(C) of the Code.
 
(b)           Committee for Non-Officer Grants. The Board may also appoint one
or more separate committees of the Board, each composed of two or more directors
of the Company who need not satisfy the requirements of Section 3(a), who may
administer the Plan with respect to Employees who are not considered officers or
directors of the Company under Section 16 of the Exchange Act, may grant Awards
under the Plan to such Employees and may determine all terms of such grants.
 
(c)           Committee Procedures. The Board of Directors shall designate one
of the members of the Committee as chairman. The Committee may hold meetings at
such times and places as it shall determine. The acts of a majority of the
Committee members present at meetings at which a quorum exists, or acts reduced
to or approved in writing (including via email) by all Committee members, shall
be valid acts of the Committee.
 
(d)           Committee Responsibilities. Subject to the provisions of the Plan,
the Committee shall have full authority and discretion to take the following
actions:
 
(i)           To interpret the Plan and to apply its provisions;
 
(ii)           To adopt, amend or rescind rules, procedures and forms relating
to the Plan;
 
SIGMA DESIGNS, INC.
2009 STOCK INCENTIVE PLAN

-5-

--------------------------------------------------------------------------------


(iii)          To adopt, amend or terminate sub-plans established for the
purpose of satisfying applicable foreign laws including qualifying for preferred
tax treatment under applicable foreign tax laws;
 
(iv)          To authorize any person to execute, on behalf of the Company, any
instrument required to carry out the purposes of the Plan;
 
(v)           To determine when Awards are to be granted under the Plan;
 
(vi)          To select the Offerees and Optionees;
 
(vii)         To determine the number of Shares to be made subject to each
Award;
 
(viii)        To prescribe the terms and conditions of each Award, including
(without limitation) the Exercise Price and Purchase Price, and the vesting or
duration of the Award (including accelerating the vesting of Awards, either at
the time of the Award or thereafter, without the consent of the Participant), to
determine whether an Option is to be classified as an ISO or as a Nonstatutory
Option, and to specify the provisions of the agreement relating to such Award;
 
(ix)          To amend any outstanding Award agreement, subject to applicable
legal restrictions and to the consent of the Participant if the Participant’s
rights or obligations would be materially impaired;
 
(x)           To prescribe the consideration for the grant of each Award or
other right under the Plan and to determine the sufficiency of such
consideration;
 
(xi)          To determine the disposition of each Award or other right under
the Plan in the event of a Participant’s divorce or dissolution of marriage;
 
(xii)         To determine whether Awards under the Plan will be granted in
replacement of other grants under an incentive or other compensation plan of an
acquired business;
 
(xiii)        To correct any defect, supply any omission, or reconcile any
inconsistency in the Plan or any Award agreement;
 
(xiv)        To establish or verify the extent of satisfaction of any
performance goals or other conditions applicable to the grant, issuance,
exercisability, vesting and/or ability to retain any Award; and
 
(xv)         To take any other actions deemed necessary or advisable for the
administration of the Plan.
 
Subject to the requirements of applicable law, the Committee may designate
persons other than members of the Committee to carry out its responsibilities
and may prescribe such conditions and limitations as it may deem appropriate,
except that the Committee may not delegate its authority with regard to the
selection for participation of or the granting of Options or other rights under
the Plan to persons subject to Section 16 of the Exchange Act. All decisions,
interpretations and other actions of the Committee shall be final and binding on
all Offerees, all Optionees, and all persons deriving their rights from an
Offeree or Optionee. No member of the Committee shall be liable for any action
that he has taken or has failed to take in good faith with respect to the Plan,
any Option, or any right to acquire Shares under the Plan.
 
SIGMA DESIGNS, INC.
2009 STOCK INCENTIVE PLAN

-6-

--------------------------------------------------------------------------------


SECTION 4.
ELIGIBILITY.

 
(a)           General Rule. Only common-law employees of the Company, a Parent
or a Subsidiary shall be eligible for the grant of ISOs. Only Employees,
Consultants and Outside Directors shall be eligible for the grant of Restricted
Shares, Stock Units or Nonstatutory Options.
 
(b)           Automatic Grants to Outside Directors.
 
(i)           Each Outside Director who first joins the Board of Directors on or
after the Effective Date, and who was not previously an Employee, shall receive
a Nonstatutory Option, subject to approval of the Plan by the Company’s
shareholders, to purchase 40,000 Shares (subject to adjustment under Section 10)
on the date of his or her election to the Board of Directors. Twenty-five
percent (25%) of the Shares subject to each Option granted under this Section
4(b)(i) shall vest and become exercisable on the first anniversary of the date
of grant. The balance of the Shares subject to such Option (i.e. the remaining
seventy-five percent (75%)) shall vest and become exercisable monthly over a
3-year period beginning on the day which is one month after the first
anniversary of the date of grant, at a monthly rate of 2.0833% of the total
number of Shares subject to such Option. Notwithstanding the foregoing, each
such Option shall become vested if a Change in Control occurs with respect to
the Company during the Optionee’s Service.
 
(ii)           On the first business day following the conclusion of each
regular annual meeting of the Company’s shareholders, commencing with the annual
meeting occurring after the Effective Date, each Outside Director who was not
elected to the Board for the first time at such meeting and who will continue
serving as a member of the Board of Directors thereafter shall receive an Option
to purchase 10,000 Shares (subject to adjustment under Section 10), provided
that such Outside Director has served on the Board of Directors for at least six
months. Each Option granted under this Section 4(b)(ii) shall vest and become
exercisable on the first anniversary of the date of grant; provided, however,
that each such Option shall become exercisable in full immediately prior to the
next regular annual meeting of the Company’s shareholders following such date of
grant in the event such meeting occurs prior to such first anniversary date.
Notwithstanding the foregoing, each Option granted under this Section 4(b)(ii)
shall become vested if a Change in Control occurs with respect to the Company
during the Optionee’s Service.
 
(iii)           The Exercise Price of all Nonstatutory Options granted to an
Outside Director under this Section 4(b) shall be equal to 100% of the Fair
Market Value of a Share on the date of grant, payable in one of the forms
described in Section 8(a), (b) or (d).
 
SIGMA DESIGNS, INC.
2009 STOCK INCENTIVE PLAN

-7-

--------------------------------------------------------------------------------


(iv)           All Nonstatutory Options granted to an Outside Director under
this Section 4(b) shall terminate on the earlier of (A) the day before the tenth
anniversary of the date of grant of such Options or (B) the date twelve months
after the termination of such Outside Director’s Service for any reason;
provided, however, that any such Options that are not vested upon the
termination of the Outside Director’s Service as a member of the Board of
Directors for any reason shall terminate immediately and may not be exercised.
 
(c)           Ten-Percent Shareholders. An Employee who owns more than 10% of
the total combined voting power of all classes of outstanding stock of the
Company, a Parent or Subsidiary shall not be eligible for the grant of an ISO.
 
(d)           Attribution Rules. For purposes of Section 4(c) above, in
determining stock ownership, an Employee shall be deemed to own the stock owned,
directly or indirectly, by or for such Employee’s brothers, sisters, spouse,
ancestors and lineal descendants. Stock owned, directly or indirectly, by or for
a corporation, partnership, estate or trust shall be deemed to be owned
proportionately by or for its shareholders, partners or beneficiaries.
 
(e)           Outstanding Stock. For purposes of Section 4(c) above,
“outstanding stock” shall include all stock actually issued and outstanding
immediately after the grant. “Outstanding stock” shall not include shares
authorized for issuance under outstanding options held by the Employee or by any
other person.
 
SECTION 5.
STOCK SUBJECT TO PLAN.

 
(a)           Basic Limitation. Shares offered under the Plan shall be
authorized but unissued Shares or treasury Shares. The aggregate number of
Shares authorized for issuance as Awards under the Plan shall not exceed
2,900,000 Shares, plus any Shares subject to outstanding options under the
Company’s 2001 Stock Plan on the effective date of this Plan that are
subsequently forfeited or terminated for any other reason before being
exercised, such number of additional Shares not to exceed an aggregate of
1,000,000 Shares; provided that no Shares which are returned to the Company’s
2001 Stock Plan in connection with an option exchange program approved by the
Company’s stockholders, other than those Shares underlying options that are
issued as replacement awards, will be available for grant under the Plan. Shares
subject to Options shall be counted against this limit as one (1) Share for
every one (1) Share subject to the Option.  Shares subject to Awards other than
Options shall be counted against this limit as 1.3 Shares for every one (1)
Share subject to the Award.   The limitations of this Section 5(a) shall be
subject to adjustment pursuant to Section 10. The number of Shares that are
subject to Options or other Awards outstanding at any time under the Plan shall
not exceed the number of Shares which then remain available for issuance under
the Plan.  The Company, during the term of the Plan, shall at all times reserve
and keep available sufficient Shares to satisfy the requirements of the Plan.
 
(b)           Award Limitation.  Subject to the provisions of Section 10, no
Participant may receive Options, Restricted Shares or Stock Units under the Plan
in any calendar year that relate to more than 300,000 Shares, and no more than
two times this amount in the first year of employment.
 
SIGMA DESIGNS, INC.
2009 STOCK INCENTIVE PLAN

-8-

--------------------------------------------------------------------------------


(c)           Additional Shares.  If Restricted Shares or Shares issued upon the
exercise of Options are forfeited, then such Shares shall not be counted against
the maximum Share limitation under this Section 5 and shall again become
available for Awards under the Plan.  If Stock Units or Options are forfeited or
terminate for any other reason before being settled or exercised, then the
corresponding Shares subject to the Award shall not be counted against the
maximum Share limitation under this Section 5 and shall again become available
for Awards under the Plan.  To the extent that a Share subject to an Award which
counted as 1.3 Shares against the limit on the number of Shares available for
issuance under the Plan pursuant to Section 5(a), again becomes available for
Awards pursuant to this Section 5(c), then the number of Shares available for
Awards shall increase by 1.3 Shares.  Any Awards settled in cash will not be
counted against the maximum Share limitation under this Section 5.  Any Shares
exchanged or withheld as full or partial payment to the Company of the exercise
price or tax withholding will not be returned to the number of Shares available
for issuance under the Plan.
 
SECTION 6.
RESTRICTED SHARES.

 
(a)           Restricted Stock Agreement. Each grant of Restricted Shares under
the Plan shall be evidenced by a Restricted Stock Agreement between the
recipient and the Company. Such Restricted Shares shall be subject to all
applicable terms of the Plan and may be subject to any other terms that are not
inconsistent with the Plan. The provisions of the various Restricted Stock
Agreements entered into under the Plan need not be identical.
 
(b)           Payment for Awards.  Restricted Shares may be sold or awarded
under the Plan for such consideration as the Committee may determine, including
(without limitation) cash, cash equivalents, full-recourse promissory notes,
past services and future services.
 
(c)           Vesting.  Each Award of Restricted Shares may or may not be
subject to vesting. Vesting shall occur, in full or in installments, upon
satisfaction of the conditions specified in the Restricted Stock Agreement.  A
Restricted Stock Agreement may provide for accelerated vesting in the event of
the Participant’s death, disability or retirement or other events.  The
Committee may determine, at the time of granting Restricted Shares of
thereafter, that all or part of such Restricted Shares shall become vested in
the event that a Change in Control occurs with respect to the Company.
 
(d)           Voting and Dividend Rights.  The holders of Restricted Shares
awarded under the Plan shall have the same voting, dividend and other rights as
the Company’s other shareholders. A Restricted Stock Agreement, however, may
require that the holders of Restricted Shares invest any cash dividends received
in additional Restricted Shares. Such additional Restricted Shares shall be
subject to the same conditions and restrictions as the Award with respect to
which the dividends were paid.
 
(e)           Restrictions on Transfer of Shares.  Restricted Shares shall be
subject to such rights of repurchase, rights of first refusal or other
restrictions as the Committee may determine. Such restrictions shall be set
forth in the applicable Restricted Stock Agreement and shall apply in addition
to any general restrictions that may apply to all holders of Shares.
 
SIGMA DESIGNS, INC.
2009 STOCK INCENTIVE PLAN

-9-

--------------------------------------------------------------------------------


SECTION 7.
TERMS AND CONDITIONS OF OPTIONS.

 
(a)           Stock Option Agreement. Each grant of an Option under the Plan
shall be evidenced by a Stock Option Agreement between the Optionee and the
Company.  Such Option shall be subject to all applicable terms and conditions of
the Plan and may be subject to any other terms and conditions which are not
inconsistent with the Plan and which the Committee deems appropriate for
inclusion in a Stock Option Agreement.  The Stock Option Agreement shall specify
whether the Option is an ISO or an NSO.  The provisions of the various Stock
Option Agreements entered into under the Plan need not be identical.
 
(b)           Number of Shares.  Each Stock Option Agreement shall specify the
number of Shares that are subject to the Option and shall provide for the
adjustment of such number in accordance with Section 10.
 
(c)           Exercise Price.  Each Stock Option Agreement shall specify the
Exercise Price.  The Exercise Price of an Option shall not be less than 100% of
the Fair Market Value of a Share on the date of grant.  Subject to the foregoing
in this Section 7(c), the Exercise Price under any Option shall be determined by
the Committee at its sole discretion.  The Exercise Price shall be payable in
one of the forms described in Section 8.
 
(d)           Withholding Taxes.  As a condition to the exercise of an Option,
the Optionee shall make such arrangements as the Committee may require for the
satisfaction of any federal, state, local or foreign withholding tax obligations
that may arise in connection with such exercise.  The Optionee shall also make
such arrangements as the Committee may require for the satisfaction of any
federal, state, local or foreign withholding tax obligations that may arise in
connection with the disposition of Shares acquired by exercising an Option.
 
(e)           Exercisability and Term.  Each Stock Option Agreement shall
specify the date when all or any installment of the Option is to become
exercisable. The Stock Option Agreement shall also specify the term of the
Option; provided that the term shall in no event exceed 10 years from the date
of grant.  A Stock Option Agreement may provide for accelerated exercisability
in the event of the Optionee’s death, disability, or retirement or other events
and may provide for expiration prior to the end of its term in the event of the
termination of the Optionee’s Service.  Subject to the foregoing in this Section
7(e), the Committee at its sole discretion shall determine when all or any
installment of an Option is to become exercisable and when an Option is to
expire.
 
(f)           Exercise of Options.  Each Stock Option Agreement shall set forth
the extent to which the Optionee shall have the right to exercise the Option
following termination of the Optionee’s Service with the Company and its
Subsidiaries, and the right to exercise the Option of any executors or
administrators of the Optionee’s estate or any person who has acquired such
Option(s) directly from the Optionee by bequest or inheritance. Such provisions
shall be determined in the sole discretion of the Committee, need not be uniform
among all Options issued pursuant to the Plan, and may reflect distinctions
based on the reasons for termination of Service.
 
(g)           Effect of Change in Control. The Committee may determine, at the
time of granting an Option or thereafter, that such Option shall become
exercisable as to all or part of the Shares subject to such Option in the event
that a Change in Control occurs with respect to the Company.
 
SIGMA DESIGNS, INC.
2009 STOCK INCENTIVE PLAN

-10-

--------------------------------------------------------------------------------


(h)           No Rights as a Shareholder. An Optionee, or a transferee of an
Optionee, shall have no rights as a shareholder with respect to any Shares
covered by his Option until the date of the issuance of a stock certificate for
such Shares. No adjustments shall be made, except as provided in Section 10.
 
(i)           Modification, Extension and Renewal of Options. Within the
limitations of the Plan, the Committee may modify, extend or renew outstanding
options or may accept the cancellation of outstanding options (to the extent not
previously exercised), whether or not granted hereunder, in return for the grant
of new Options for the same or a different number of Shares and at the same or a
different exercise price, or in return for the grant of the same or a different
number of Shares. The foregoing notwithstanding, no modification of an Option
shall, without the consent of the Optionee, materially impair his or her rights
or obligations under such Option.  In addition, notwithstanding any other
provision of the Plan, and except in connection with a corporate transaction
involving the Company (including, without limitation, any stock dividend, stock
split, extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, combination, or exchange of shares), in no
event shall the Committee reduce the exercise price of an outstanding Option, or
cancel any outstanding Option having a per Share exercise price greater than the
Fair Market Value of a Share in exchange for cash, another Award or an Option
with an exercise price that is less than the exercise price of the original
Option, without shareholder approval.
 
(j)           Restrictions on Transfer of Shares. Any Shares issued upon
exercise of an Option shall be subject to such special forfeiture conditions,
rights of repurchase, rights of first refusal and other transfer restrictions as
the Committee may determine. Such restrictions shall be set forth in the
applicable Stock Option Agreement and shall apply in addition to any general
restrictions that may apply to all holders of Shares.
 
(k)           Buyout Provisions. Subject to Section 7(i), the Committee may at
any time (a) offer to buy out for a payment in cash or cash equivalents an
Option previously granted or (b) authorize an Optionee to elect to cash out an
Option previously granted, in either case at such time and based upon such terms
and conditions as the Committee shall establish.
 
SECTION 8.
PAYMENT FOR SHARES.

 
(a)           General Rule.  The entire Exercise Price or Purchase Price of
Shares issued under the Plan shall be payable in lawful money of the United
States of America at the time when such Shares are purchased, except as provided
in Section 8(b) through Section 8(g) below.
 
(b)           Surrender of Stock.  To the extent that a Stock Option Agreement
so provides, payment may be made all or in part by surrendering, or attesting to
the ownership of, Shares which have already been owned by the Optionee or his
representative.  Such Shares shall be valued at their Fair Market Value on the
date when the new Shares are purchased under the Plan. The Optionee shall not
surrender, or attest to the ownership of, Shares in payment of the Exercise
Price if such action would cause the Company to recognize compensation expense
(or additional compensation expense) with respect to the Option for financial
reporting purposes.
 
SIGMA DESIGNS, INC.
2009 STOCK INCENTIVE PLAN

-11-

--------------------------------------------------------------------------------


(c)           Services Rendered.  At the discretion of the Committee, Shares may
be awarded under the Plan in consideration of services rendered to the Company
or a Subsidiary prior to the Award.  If Shares are awarded without the payment
of a Purchase Price in cash, the Committee shall make a determination (at the
time of the Award) of the value of the services rendered by the Offeree and the
sufficiency of the consideration to meet the requirements of Section 6(b).
 
(d)           Cashless Exercise.  To the extent that a Stock Option Agreement so
provides, payment may be made all or in part by delivery (on a form prescribed
by the Committee) of an irrevocable direction to a securities broker to sell
Shares and to deliver all or part of the sale proceeds to the Company in payment
of the aggregate Exercise Price.
 
(e)           Exercise/Pledge.  To the extent that a Stock Option Agreement so
provides, payment may be made all or in part by delivery (on a form prescribed
by the Committee) of an irrevocable direction to a securities broker or lender
to pledge Shares, as security for a loan, and to deliver all or part of the loan
proceeds to the Company in payment of the aggregate Exercise Price.
 
(f)           Promissory Note.  To the extent that a Stock Option Agreement or
Restricted Stock Agreement so provides, payment may be made all or in part by
delivering (on a form prescribed by the Company) a full-recourse promissory
note.
 
(g)           Other Forms of Payment.  To the extent that a Stock Option
Agreement or Restricted Stock Agreement so provides, payment may be made in any
other form that is consistent with applicable laws, regulations and rules.
 
(h)           Limitations under Applicable Law.  Notwithstanding anything herein
or in a Stock Option Agreement or Restricted Stock Agreement to the contrary,
payment may not be made in any form that is unlawful, as determined by the
Committee in its sole discretion.
 
SECTION 9.
STOCK UNITS.

 
(a)           Stock Unit Agreement. Each grant of Stock Units under the Plan
shall be evidenced by a Stock Unit Agreement between the recipient and the
Company. Such Stock Units shall be subject to all applicable terms of the Plan
and may be subject to any other terms that are not inconsistent with the Plan.
The provisions of the various Stock Unit Agreements entered into under the Plan
need not be identical.
 
(b)           Payment for Awards. To the extent that an Award is granted in the
form of Stock Units, no cash consideration shall be required of the Award
recipients.
 
(c)           Vesting Conditions. Each Award of Stock Units may or may not be
subject to vesting. Vesting shall occur, in full or in installments, upon
satisfaction of the conditions specified in the Stock Unit Agreement. A Stock
Unit Agreement may provide for accelerated vesting in the event of the
Participant’s death, disability or retirement or other events. The Committee may
determine, at the time of granting Stock Units or thereafter, that all or part
of such Stock Units shall become vested in the event that a Change in Control
occurs with respect to the Company.
 
SIGMA DESIGNS, INC.
2009 STOCK INCENTIVE PLAN

-12-

--------------------------------------------------------------------------------


(d)           Voting and Dividend Rights. The holders of Stock Units shall have
no voting rights. Prior to settlement or forfeiture, any Stock Unit awarded
under the Plan may, at the Committee’s discretion, carry with it a right to
dividend equivalents. Such right entitles the holder to be credited with an
amount equal to all cash dividends paid on one Share while the Stock Unit is
outstanding. Dividend equivalents may be converted into additional Stock Units.
Settlement of dividend equivalents may be made in the form of cash, in the form
of Shares, or in a combination of both. Prior to distribution, any dividend
equivalents which are not paid shall be subject to the same conditions and
restrictions (including without limitation, any forfeiture conditions) as the
Stock Units to which they attach.
 
(e)           Form and Time of Settlement of Stock Units. Settlement of vested
Stock Units may be made in the form of (a) cash, (b) Shares or (c) any
combination of both, as determined by the Committee. The actual number of Stock
Units eligible for settlement may be larger or smaller than the number included
in the original Award, based on predetermined performance factors. Methods of
converting Stock Units into cash may include (without limitation) a method based
on the average Fair Market Value of Shares over a series of trading days. A
Stock Unit Agreement may provide that vested Stock Units may be settled in a
lump sum or in installments. A Stock Unit Agreement may provide that the
distribution may occur or commence when all vesting conditions applicable to the
Stock Units have been satisfied or have lapsed, or it may be deferred to any
later date. The amount of a deferred distribution may be increased by an
interest factor or by dividend equivalents. Until an Award of Stock Units is
settled, the number of such Stock Units shall be subject to adjustment pursuant
to Section 10.
 
(f)           Death of Recipient. Any Stock Units Award that becomes payable
after the recipient’s death shall be distributed to the recipient’s beneficiary
or beneficiaries. Each recipient of a Stock Units Award under the Plan shall
designate one or more beneficiaries for this purpose by filing the prescribed
form with the Company. A beneficiary designation may be changed by filing the
prescribed form with the Company at any time before the Award recipient’s death.
If no beneficiary was designated or if no designated beneficiary survives the
Award recipient, then any Stock Units Award that becomes payable after the
recipient’s death shall be distributed to the recipient’s estate.
 
(g)           Creditors’ Rights. A holder of Stock Units shall have no rights
other than those of a general creditor of the Company. Stock Units represent an
unfunded and unsecured obligation of the Company, subject to the terms and
conditions of the applicable Stock Unit Agreement.
 
SECTION 10.
ADJUSTMENT OF SHARES.

 
(a)           Adjustments.  In the event of a subdivision of the outstanding
Stock, a declaration of a dividend payable in Shares, a declaration of a
dividend payable in a form other than Shares in an amount that has a material
effect on the price of Shares, a combination or consolidation of the outstanding
Stock (by reclassification or otherwise) into a lesser number of Shares, a
recapitalization, a spin-off or a similar occurrence, the Committee shall make
appropriate adjustments in:
 
SIGMA DESIGNS, INC.
2009 STOCK INCENTIVE PLAN

-13-

--------------------------------------------------------------------------------


(i)           The number of Options, Restricted Shares and Stock Units available
for future Awards under Section 5;
 
(ii)           The limitations set forth in Sections 5(a) and (b);
 
(iii)           The number of NSOs to be granted to Outside Directors under
Section 4(b);
 
(iv)           The number of Shares covered by each outstanding Option;
 
(v)           The Exercise Price under each outstanding Option; and
 
(vi)           The number of Stock Units included in any prior Award which has
not yet been settled.
 
Except as provided in this Section 11, a Participant shall have no rights by
reason of any issue by the Company of stock of any class or securities
convertible into stock of any class, any subdivision or consolidation of shares
of stock of any class, the payment of any stock dividend or any other increase
or decrease in the number of shares of stock of any class.
 
(b)           Dissolution or Liquidation. To the extent not previously exercised
or settled, Options, and Stock Units shall terminate immediately prior to the
dissolution or liquidation of the Company.
 
(c)           Reorganizations. In the event that the Company is a party to a
merger or other reorganization, outstanding Awards shall be subject to the
agreement of merger or reorganization. Such agreement shall provide for:
 
(i)           The continuation of the outstanding Awards by the Company, if the
Company is a surviving corporation;
 
(ii)           The assumption of the outstanding Awards by the surviving
corporation or its parent or subsidiary;
 
(iii)           The substitution by the surviving corporation or its parent or
subsidiary of its own awards for the outstanding Awards;
 
(iv)           Full exercisability or vesting and accelerated expiration of the
outstanding Awards; or
 
(v)           Settlement of the intrinsic value of the outstanding Awards in
cash or cash equivalents followed by cancellation of such Awards.
 
SIGMA DESIGNS, INC.
2009 STOCK INCENTIVE PLAN

-14-

--------------------------------------------------------------------------------


(d)           Reservation of Rights. Except as provided in this Section 11, an
Optionee or Offeree shall have no rights by reason of any subdivision or
consolidation of shares of stock of any class, the payment of any dividend or
any other increase or decrease in the number of shares of stock of any class.
Any issue by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, shall not affect, and no
adjustment by reason thereof shall be made with respect to, the number or
Exercise Price of Shares subject to an Option. The grant of an Option pursuant
to the Plan shall not affect in any way the right or power of the Company to
make adjustments, reclassifications, reorganizations or changes of its capital
or business structure, to merge or consolidate or to dissolve, liquidate, sell
or transfer all or any part of its business or assets.
 
SECTION 11.
DEFERRAL OF AWARDS.

 
(a)           Committee Powers. The Committee (in its sole discretion) may grant
an Award that permits or requires a Participant to:
 
(i)           Have cash that otherwise would be paid to such Participant as a
result of the settlement of Stock Units credited to a deferred compensation
account established for such Participant by the Committee as an entry on the
Company’s books;
 
(ii)           Have Shares that otherwise would be delivered to such Participant
as a result of the exercise of an Option converted into an equal number of Stock
Units; or
 
(iii)           Have Shares that otherwise would be delivered to such
Participant as a result of the exercise of an Option or the settlement of Stock
Units converted into amounts credited to a deferred compensation account
established for such Participant by the Committee as an entry on the Company’s
books. Such amounts shall be determined by reference to the Fair Market Value of
such Shares as of the date when they otherwise would have been delivered to such
Participant.
 
(b)           General Rules. A deferred compensation account established under
this Section 11 may be credited with interest or other forms of investment
return, as determined by the Committee. A Participant for whom such an account
is established shall have no rights other than those of a general creditor of
the Company. Such an account shall represent an unfunded and unsecured
obligation of the Company and shall be subject to the terms and conditions of
the applicable agreement between such Participant and the Company. If the
deferral or conversion of Awards is permitted or required, the Committee (in its
sole discretion) may establish rules, procedures and forms pertaining to such
Awards, including (without limitation) the settlement of deferred compensation
accounts established under this Section 11.
 
SECTION 12.
AWARDS UNDER OTHER PLANS.

 
The Company may grant awards under other plans or programs. Such awards may be
settled in the form of Shares issued under this Plan.  Such Shares shall be
treated for all purposes under the Plan like Shares issued in settlement of
Stock Units and shall, when issued, reduce the number of Shares available under
Section 5.
 
SIGMA DESIGNS, INC.
2009 STOCK INCENTIVE PLAN

-15-

--------------------------------------------------------------------------------


SECTION 13.
PAYMENT OF DIRECTOR’S FEES IN SECURITIES.

 
(a)           Effective Date. No provision of this Section 13 shall be effective
unless and until the Board has determined to implement such provision.
 
(b)           Elections to Receive NSOs, Restricted Shares or Stock Units. An
Outside Director may elect to receive his or her annual retainer payments and/or
meeting fees from the Company in the form of cash, NSOs, Restricted Shares or
Stock Units, or a combination thereof, as determined by the Board. Such NSOs,
Restricted Shares and Stock Units shall be issued under the Plan. An election
under this Section 14 shall be filed with the Company on the prescribed form.
 
(c)           Number and Terms of NSOs, Restricted Shares or Stock Units. The
number of NSOs, Restricted Shares or Stock Units to be granted to Outside
Directors in lieu of annual retainers and meeting fees that would otherwise be
paid in cash shall be calculated in a manner determined by the Board. The terms
of such NSOs, Restricted Shares or Stock Units shall also be determined by the
Board.
 
SECTION 14.
LEGAL AND REGULATORY REQUIREMENTS.

 
Shares shall not be issued under the Plan unless the issuance and delivery of
such Shares complies with (or is exempt from) all applicable requirements of
law, including (without limitation) the Securities Act of 1933, as amended, the
rules and regulations promulgated thereunder, state securities laws and
regulations and the regulations of any stock exchange on which the Company’s
securities may then be listed, and the Company has obtained the approval or
favorable ruling from any governmental agency which the Company determines is
necessary or advisable. The Company shall not be liable to a Participant or
other persons as to: (a) the non-issuance or sale of Shares as to which the
Company has been unable to obtain from any regulatory body having jurisdiction
the authority deemed by the Company’s counsel to be necessary to the lawful
issuance and sale of any Shares under the Plan; and (b) any tax consequences
expected, but not realized, by any Participant or other person due to the
receipt, exercise or settlement of any Award granted under the Plan.
 
SECTION 15.
WITHHOLDING TAXES.

 
(a)            General. To the extent required by applicable federal, state,
local or foreign law, a Participant or his or her successor shall make
arrangements satisfactory to the Company for the satisfaction of any withholding
tax obligations that arise in connection with the Plan. The Company shall not be
required to issue any Shares or make any cash payment under the Plan until such
obligations are satisfied.
 
(b)           Share Withholding. The Committee may permit a Participant to
satisfy all or part of his or her withholding or income tax obligations by
having the Company withhold all or a portion of any Shares that otherwise would
be issued to him or her or by surrendering all or a portion of any Shares that
he or she previously acquired. Such Shares shall be valued at their Fair Market
Value on the date when taxes otherwise would be withheld in cash. In no event
may a Participant have Shares withheld that would otherwise be issued to him or
her in excess of the number necessary to satisfy the legally required minimum
tax withholding.
 
SIGMA DESIGNS, INC.
2009 STOCK INCENTIVE PLAN

-16-

--------------------------------------------------------------------------------


SECTION 16.
OTHER PROVISIONS APPLICABLE TO AWARDS.

 
(a)           Transferability. Unless the agreement evidencing an Award (or an
amendment thereto authorized by the Committee) expressly provides otherwise, no
Award granted under this Plan, nor any interest in such Award, may be sold,
assigned, conveyed, gifted, pledged, hypothecated or otherwise transferred in
any manner (prior to the vesting and lapse of any and all restrictions
applicable to Shares issued under such Award), other than by will or the laws of
descent and distribution; provided, however, that an ISO may be transferred or
assigned only to the extent consistent with Section 422 of the Code. Any
purported assignment, transfer or encumbrance in violation of this Section 16(a)
shall be void and unenforceable against the Company.
 
(b)           Qualifying Performance Criteria. The number of Shares or other
benefits granted, issued, retainable and/or vested under an Award may be made
subject to the attainment of performance goals for a specified period of time
relating to one or more of the following performance criteria, either
individually, alternatively or in any combination, applied to either the Company
as a whole or to a business unit or Subsidiary, either individually,
alternatively or in any combination, and measured either annually or
cumulatively over a period of years, on an absolute basis or relative to a
pre-established target, to previous years’ results or to a designated comparison
group or index, in each case as specified by the Committee in the Award: (a)
cash flow, (b) earnings per share, (c) earnings before interest, taxes and
amortization, (d) return on equity, (e) total shareholder return, (f) share
price performance, (g) return on capital, (h) return on assets or net assets,
(i) revenue, (j) income or net income, (k) operating income or net operating
income, (l) operating profit or net operating profit, (m) operating margin or
profit margin, (n) return on operating revenue, (o) return on invested capital,
or (p) market segment shares (“Qualifying Performance Criteria”). The Committee
may appropriately adjust any evaluation of performance under a Qualifying
Performance Criteria to exclude any of the following events that occurs during a
performance period: (i) asset write-downs, (ii) litigation or claim judgments or
settlements, (iii) the effect of changes in tax law, accounting principles or
other such laws or provisions affecting reported results, (iv) accruals for
reorganization and restructuring programs and (v) any extraordinary nonrecurring
items as described in Accounting Principles Board Opinion No. 30 and/or in
managements’ discussion and analysis of financial condition and results of
operations appearing in the Company’s annual report to shareholders for the
applicable year. If applicable, the Committee shall determine the Qualifying
Performance Criteria not later than the 90th day of the performance period, and
shall determine and certify, for each Participant, the extent to which the
Qualifying Performance Criteria have been met. The Committee may not in any
event increase the amount of compensation payable under the Plan upon the
attainment of a Qualifying Performance Criteria to a Participant who is a
“covered employee” within the meaning of Section 162(m) of the Code.
 
SECTION 17.
NO EMPLOYMENT RIGHTS.

 
No provision of the Plan, nor any right or Option granted under the Plan, shall
be construed to give any person any right to become, to be treated as, or to
remain an Employee. The Company and its Subsidiaries reserve the right to
terminate any person’s Service at any time and for any reason, with or without
notice.
 
SIGMA DESIGNS, INC.
2009 STOCK INCENTIVE PLAN

-17-

--------------------------------------------------------------------------------


SECTION 18.
DURATION AND AMENDMENTS.

 
(a)           Term of the Plan. The Plan, as set forth herein, shall terminate
automatically on June 9, 2019 and may be terminated on any earlier date pursuant
to Subsection (b) below.
 
(b)           Right to Amend or Terminate the Plan. The Board of Directors may
amend or terminate the Plan at any time and from time to time. Rights and
obligations under any Award granted before amendment of the Plan shall not be
materially impaired by such amendment, except with consent of the Participant.
An amendment of the Plan shall be subject to the approval of the Company’s
shareholders only to the extent required by applicable laws, regulations or
rules.
 
(c)           Effect of Termination. No Awards shall be granted under the Plan
after the termination thereof. The termination of the Plan shall not affect
Awards previously granted under the Plan.
 
[Remainder of this page intentionally left blank]
 
 
SIGMA DESIGNS, INC.
2009 STOCK INCENTIVE PLAN

-18-

--------------------------------------------------------------------------------


SECTION 19.
EXECUTION.

 
To record the adoption of the Plan by the Board of Directors, the Company has
caused its authorized officer to execute the same.
 

 
SIGMA DESIGNS, INC.
             
By
       
Name
       
Title
 

 
 
 
 
SIGMA DESIGNS, INC.
2009 STOCK INCENTIVE PLAN

 
-19-